                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

THOMAS BAILEY, III
ADC #148850                                                               PETITIONER

V.                          CASE NO. 4:19-CV-222-JM-BD

STATE OF ARKANSAS                                                       RESPONDENT

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, without prejudice.

      IT IS SO ORDERED, this 3rd day of June, 2019.


                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
